         Case 2:92-cr-00261-MCE Document 48 Filed 08/27/20 Page 1 of 1


                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF CALIFORNIA
                THE HONORABLE MORRISON C. ENGLAND, JR.




UNITED STATES OF AMERICA,                              Case No. 2:92-cr-00261
                                                                2:99-cr-00255
                     Plaintiff,
        v                                              ORDER FOR RELEASE OF
                                                       PERSON IN CUSTODY

BARBARA WHITE,

                  Defendant.
______________________________/



TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release BARBARA WHITE, No. 2:92-cr-00261 and
2:99-cr-00255 from custody for the following reasons:

___           Release on Personal Recognizance
___           Bail Posted in the Sum of $
___           Unsecured Appearance Bond
___           Appearance Bond with 10% Deposit
___           Appearance Bond with Surety
___           Corporate Surety Bail Bond
 X            Other: Pursuant to the Court’s sentence of time served in cases 2:92cr00261 and
              2:99cr00255.




Issued at Sacramento, California on August 27, 2020.

Dated: August 27, 2020
